        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 1 of 14




                                                                         Case No. 21-mj-2007-JCB


     AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR SEARCH WARRANT

       I, Jason J. DeFreitas, being duly sworn, depose and state as follows:

                                            INTRODUCTION

       1.      I am a Special Agent with the Department of Homeland Security Immigration and

Customs Enforcement, Homeland Security Investigations (“HSI”). I am assigned to the Boston

Field Office and have been employed by HSI since 2006. Prior to my assignment to the Boston

Field Office, I was assigned to the HSI Los Angeles Field Office, where I served as a member of

the Intellectual Property Rights Group. I am currently assigned to the Cyber Group.

       2.      In connection with my official duties, I have investigated and assisted other agents

in investigating cases involving a wide variety of criminal violations including, but not limited to,

fraud, intellectual property rights, cultural property theft, and child pornography. Prior to my

employment with HSI, I served as a Customs and Border Protection Officer at the Los Angeles

International Airport for approximately four years. My duties included the interception and

examination of individuals and merchandise for violations of United States laws.

       3.      On June 30, 2020, Bryan C. Mileikis (“MILEIKIS”), year of birth 1987, was

charged by criminal complaint with one count of Receipt of Child Pornography in violation of 18

U.S.C. § 2252A(a)(2)(A), and one count of Possession of Child Pornography in violation of 18

U.S.C. 2252A(a)(5)(B) (see 20-mj-07148-JCB). On August 13, 2020, a federal grand jury returned

a two-count indictment charging MILEIKIS with the same two offenses (collectively, the “Subject

Offenses”).

       4.      This affidavit is made in support of an application for a search warrant pursuant to

18 U.S.C. § 2703(a) and Rule 41 of the Federal Rules of Criminal Procedure, requesting
          Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 2 of 14




authorization to search and seize the Tumblr account associated with the user name “clm870518,”

the profile URL “clm870518.tumblr.com,” and the email address “clm8705@yahoo.com” (the

“Subject Tumblr Account”), and other data associated with this particular account, as more fully

described in Attachment A, which is incorporated herein by reference. A Tumblr account with

this same username was found by HSI during forensic examination of an iPhone X that belonged

to MILEIKIS. The iPhone X was seized by HSI on June 11, 2019, pursuant to federal search

warrants (see 19-mj-7160-JCB, 19-mj-7161-JCB, and 19-mj-7162-JCB). As described herein,

there is probable cause to believe that the Subject Tumblr Account contains contraband and

evidence, fruits and instrumentalities of the Subject Offenses, which are more specifically

described in Attachment B, which is incorporated herein by reference.

         5.    The Subject Tumblr Account and relevant data is stored at the premises owned,

maintained, and operated by Tumblr, located at 12E 49th Street, 11th floor, New York, New York,

10017.

         6.    The statements contained in this affidavit are based in part on information provided

by other law enforcement officials; written reports about this investigation; information gathered

from the service of subpoenas; analysis by HSI agents/analysts and computer forensic

professionals; my investigation of this matter; and my experience, training, and background as a

Special Agent with HSI. Because this affidavit is submitted for the limited purpose of securing

authorization for the requested search warrant, I have not included each and every fact known to

me concerning this investigation. Instead, I have set forth only the facts that I believe are necessary

to establish the sufficient probable cause for the requested warrant.




                                                  2
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 3 of 14




       7.      Based on the facts as set forth in this affidavit, there is probable cause to believe

that the information described in Attachment A contains contraband, evidence, fruits or

instrumentalities of violations of 18 U.S.C. § 2252A, as described in Attachment B.

                          TECHNICAL BACKGROUND ON TUMBLR

       8.      Tumblr is a social media website or a blogging website. Tumblr is also a social

media, messaging, remote storage and electronic service provider. To use Tumblr, an individual

can browse posts of other individuals as a guest, but are not allowed to post anything, or the

individual can create an account to post images, GIFs (graphic image format), videos, music, text,

links and other electronic media. To create an account on Tumblr, an individual creates a username

and provides an email address. Once an individual creates a Tumblr account, the individual can

select other users to follow. Tumblr’s user interface provides its user with a dashboard, which

shows all the posts of users that are followed. The Tumblr user’s posts can be liked, shared and re-

blogged. Tumblr also allows searching for particular interests by the use of keywords. Tumblr is

utilized from mobile device or other larger electronics such as laptops or desktops. Once an account

is created, users may also adjust various privacy and account settings for the account.

       9.      For each user, Tumblr also collects and retains information, called “log file”

information, when a user requests access to Tumblr, whether through a web page or through an

application (“app”). Among the log file information that Tumblr’s servers automatically record is

any IP address associated with the request. Tumblr also collects and records information about a

user’s web browser when the user interacts with its services, such as browser type and version,

device type, operating system and version, language preference, the website or service that referred

the user to the Tumblr service, the date and time of each request made to the service, screen display

information, and information from any cookies that have been placed on the browser. Tumblr may



                                                 3
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 4 of 14




also detect whether a user is using certain web browser extensions and store that information

associated with an account.

       10.     Tumblr collects information about content posted to Tumblr blogs, including

information describing a camera used to take images posted, camera settings, or EXIF data

embedded in photographs. Tumblr may keep records of such information.

       11.     Tumblr also collects information on the particular devices used to access Tumblr.

In particular, Tumblr may record “device identifiers,” which include data files and other

information that may identify the particular electronic device that was used to access Tumblr.

       12.     Tumblr also collects and maintains “cookies,” which are small pieces of data that

are stored on a user’s computer or mobile device when they browse the website and that allow

Tumblr to collect information about how a user uses Tumblr.

       13.     Tumblr sometimes collects and stores information about where a user is located,

such as by converting an IP address into a rough geolocation, or may ask a user to provide

information about the user’s location, for example to use geolocation information from a mobile

device to “geotag” a post. Those “geotags” mark the location of a photo and may include latitude

and longitude information, comments on photos, and other information.

       14.     Tumblr also may communicate with the user, by email or otherwise. Tumblr may

preserve such communications.

       15.     It is my understanding that a Tumblr user’s account activity, IP log, stored

electronic communications, and other data retained by Tumblr can indicate who has used or

controlled the Tumblr account. Further, Tumblr account activity can show how and when the

account was accessed or used.




                                                4
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 5 of 14




                               STATEMENT OF PROBABLE CAUSE

       16.     On or about July 30, 2020, Tumblr submitted a CyberTip Report (“CyberTip”) to

the National Center for Missing and Exploited Children (“NCMEC”).1 Thereafter, on or about

August 2020, NCMEC sent HSI’s Cyber Crime Center (“HSI C3”) the CyberTip submitted by

Tumblr who reported that the Subject Tumblr Account had suspected child pornography.2 After

receiving the report from Tumblr, NCMEC discovered similarities between the username of the

Subject Tumblr Account and the username of the Kik account that triggered the underlying

investigation into MILEIKIS by HSI-Boston. As a result, HSI C3 then referred the CyberTip

report concerning the Subject Tumblr Account to HSI-Boston. On or about October 21, 2020,

pursuant to 18 U.S.C § 2703(f), I submitted a preservation letter to Tumblr requesting that the

company preserve records associated with the Subject Tumblr Account for a period of 90 days.

       17.     By way of background, in April 2019, HSI became involved in the investigation of

a user who was distributing a video depicting child pornography utilizing Kik Messenger.3 The

Internet Protocol address utilized to distribute this video was resolved to MILEIKIS’ residence in



1
   NCMEC is a private nonprofit corporation whose mission is to assist in the location of missing
children, reduce child sexual exploitation, and prevent child victimization. NCMEC operates
various programs in pursuit of its mission, one of which is the CyberTipline. The CyberTipline
provides online users and Electronic Service Providers (“ESP”) a means of reporting internet-
related child sexual exploitation. Any ESP that is based in the United States is required by federal
law to register with and report apparent child pornography to law enforcement via the
CyberTipline.
2
   A CyberTipLine Report is a report of child exploitation received by NCMEC and shared with
law enforcement agency/agencies. Also, In the CyberTip, Tumblr provided a listing of postings
created by the Subject Tumblr Account. Based on that information, Tumblr indicated that the
earliest posting was created by the Subject Tumblr Account on October 14, 2018.
3
    Kik Messenger (“Kik”) is a mobile application designed for chatting or messaging owned and
operated at the time of the underlying investigation by Kik Interactive, Inc. Once the application
is downloaded and installed, the user is prompted to create an account and username. The user
also creates a display name, which is a name that other users see when transmitting messages back
and forth. Once the user has created an account, the user is able to locate other users via a search
feature. While messaging, users can then send each other text messages, images, and videos.
                                                 5
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 6 of 14




Bourne, Massachusetts.4 As a result, on June 11, 2019, at approximately 6:00 p.m., HSI agents,

with the assistance of local law enforcement, executed federal search warrants for MILEIKIS, his

vehicle and his residence, located in Bourne, Massachusetts (see 19-mj-7160-JCB, 19-mj-7161-

JCB, and 19-mj-7162-JCB). The affidavit submitted in support of the application for those search

warrants, dated June 10, 2019, is attached hereto as Exhibit A and incorporated herein by reference.

       18.     Shortly before executing the search warrants on that date, MILEIKIS was observed

walking from the open garage of the residence and into the front door of the residence. MILEIKIS

and his mother were present at the home when agents executed the search warrant.

       19.     During the course of the search warrant, agents spoke with MILEIKIS’ mother.

Among other things, she confirmed that MILEIKIS has an iPhone X, and that his phone is a higher-

level cell phone than her cell phone.5

       20.     During the execution of the search warrants, agents seized approximately six items,

including an iPhone X (“iPhone X”). The iPhone X was found in the garage where MILEIKIS

was observed by agents to walk out from. Agents also spoke with MILEIKIS on the back deck of




4
    An “Internet Protocol address” or “IP address,” as used herein, refers to a unique numeric or
alphanumeric string used by a computer or other digital device to access the Internet. Every
computer or device accessing the Internet must be assigned an IP address so that Internet traffic
sent from and directed to that computer or device may be directed properly from its source to its
destination. Most Internet Service Providers (“ISPs”) control a range of IP addresses. IP addresses
can be “dynamic,” meaning that the ISP assigns a different unique number to a computer or device
every time it accesses the Internet. IP addresses might also be “static,” if an ISP assigns a user’s
computer a particular IP address that is used each time the computer accesses the Internet. ISPs
typically maintain logs of the subscribers to whom IP addresses are assigned on particular dates
and times.
5
    In the underlying investigation, HSI Boston received subscriber information for IP addresses
used to access the Kik account that distribute child pornography. Verizon wireless determined
that those IP addresses resolved to the cellular number attributed to MILEIKIS. Furthermore, the
information from Verizon indicated that this account is in the name of person that was established
to be MILEIKIS’ deceased grandmother. The account information also revealed that in addition
to the cellular number attributed to MILEIKIS, there are two other cellular lines under this account.
                                                 6
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 7 of 14




the residence. MILEIKIS acknowledged the cell phone found in the garage (i.e., iPhone X) was

his and confirmed that it was password protected. MILEIKIS would not provide agents with the

passcode for the iPhone X. As such, on on-site forensic exam of the iPhone X could not be

conducted.

       21.    The iPhone X, with the other seized devices, were transported to the HSI forensic

lab for analysis. In or about October 2019, utilizing a particular forensic tool, HSI Computer

Forensic Agents were able to obtain the passcode for the iPhone X. With the passcode, HSI was

thereafter able to access the data from the iPhone X and conduct a forensic examination of the

iPhone X.

       22.    The investigation revealed that a telephone number and email address which was

previously provided to U.S. Probation by MILEIKIS as his contact information in January 2019

were both located on the iPhone X.6 Additionally, forensic examination of the iPhone X revealed

that Yahoo! was accessed on this device using the email address of clm8705@yahoo.com.7 Data

on this device revealed this email address was also used to create an account for Tumblr.

Furthermore, the forensic report indicated that the username for the Tumblr account registered on

the iPhone X was “clm870518.”

       23.    Forensic examination of the iPhone X also located several photographs of

MILEIKIS, including several “selfie” photographs. At least one of those selfie photographs

contained GPS data which came back to MILEIKIS’ residence in Bourne. Also, forensic exam




6
   MILEIKIS is currently under the supervision of U.S. Probation in the District of Massachusetts
stemming from an April 2011 conviction for two counts of armed robbery. In August 2011,
MILEIKIS was sentenced to 110 months of incarceration followed by three years of supervised
release. His supervised release period commenced on December 17, 2018.
7
   This email address was used in the registration information for the Kik account that
distributed a video depicting child pornography on January 6, 2019. The Kik username for this
account is “clm8705.”
                                               7
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 8 of 14




of the iPhone X revealed several voice messages on that device where the caller uses the name

“Bryan” as the person the caller is leaving the message for. Additionally, one voicemail

recovered from the iPhone X was from MILEIKIS’ federal Probation Officer at that time.

       24.     Forensic examination of the iPhone X also located approximately 156 image and

22 video files depicting child pornography. These files were recovered from several different

locations on the iPhone X’s operating system, including in the photos application of the iPhone X.

One such file, found on the iPhone X, was the same video depicting child pornography, distributed

on Kik by username clm8705_qf8, which triggered the underlying investigation that is referenced

in paragraph 17 above, and is described as follows:

               a.) IMG_1724.mp4 is approximately nine seconds in length and depicts a

                   prepubescent, naked female child between the ages of 8-10 years old. The child

                   is sitting on the floor, her breast exposed, with her legs spread open exposing

                   her vagina. The child is repeatedly penetrating her vagina with an object.8

       25.     Forensic analysis of the iPhone X also determined that several screenshots were

found taken from the Tumblr application. Also found on the iPhone X device and located on the

file path identified as “/mobile/Media/DCIM/101Apple,” were “FullSizeRender.jpg” files which

corresponded with some of the screenshots taken from Tumblr. Based on the forensic report, I

know that “FullSizeRender.jpg” files are created when an image is edited. It appears that these

“FullSizeRender.jpg” files depict the same image as its corresponding screenshot but with the rest

of the screenshots cropped out of the image, including the banner. As a result, the

FullSizeRender.jpg files focus only on the child pornographic or child erotica image itself. I have



8
   A child pornographic image pulled from this video was previously shown to the Court in support
of the search warrants issued in this case (see 19-mj-7160-JCB, 19-mj-7161-JCB, and 19-mj-7162-
JCB).
                                                8
         Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 9 of 14




reviewed approximately 20 of the “FullSizeRender.jpg files recovered from the iPhone X and

believe that approximately 12 of those files depict child pornography while the majority of the

remaining files depict child erotica.

       26.     Additionally, forensic exam           of the iPhone X located a file entitled

“IMG_1577.PNG” on the iPhone X.            Specifically, “IMG_1577.PNG” is a file which is a

screenshot from the Tumblr application and was created on the iPhone X on December 25, 2018

at 9:50:02 AM (UTC-5). This screenshot captured what appears to be the username of the Tumblr

user who originally posted this image. I have viewed this file which consists of two partial pictures

and one full picture. A corresponding FullSizRender.jpg file was found on the same iPhone X

which only depicts the full picture. According to NCMEC, the full picture depicted in this

screenshot is of an identified child. I have viewed this image and the full picture depicted in this

file and believes it constitutes child pornography. I have viewed this image and the full picture

depicted in this file contains child pornography and is described as follows:

               (a) This image depicts a prepubescent female child who is approximately between

                   6-8 years old. In this image, the child’s face and breasts are visible.

                   Additionally, a portion of what appears to be a penis is seen over the child’s

                   chest. A fluid, which appears to be semen, is observed on the child chest.9

       27.     As stated earlier, MILEIKIS was indicted on August 13, 2020. On or about

September 21, 2020, I received CyberTip Report 75290278 (the “CyberTip”), dated July 30, 2020,

from the HSI Cyber Crimes Center, which is outlined in paragraph 16 above. As described above,




9
  The image was described in the criminal complaint charging MILEIKIS with one count of
Receipt of Child Pornography and one count of Possession of Child Pornography. He has
subsequently been indicted for his possession/receipt of this image, among others.
                                                 9
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 10 of 14




NCMEC referred the CyberTip to HSI C3 because the username of the Subject Tumblr Account

was similar to that of the Kik account that triggered the underlying investigation in this case.

       28.     The CyberTip received was in reference to possible files of child pornography that

were posted on a Tumblr blog account, specifically the Subject Tumblr Account. The CyberTip

identified the Subject Tumblr Account by the username of “clm870518.” A Tumblr account with

this same username was found by HSI during the forensic examination of the iPhone X seized

from MILEIKIS’ garage on June 11, 2019, pursuant to the federal search warrants, referenced in

paragraphs 16-26 above.     The CyberTip also indicated that the email address registered to the

Subject Tumblr Account was “clm8705@yahoo.com.” This email address was used in the

registration information of the “clm8705” Kik account and was also located by HSI on the iPhone

X during forensic examination.

       29.     Included in the CyberTip, Tumblr submitted 17 files, which consisted of a mix of

images and videos, which were posted by the user of the Subject Tumblr Account. In the

CyberTip, Tumblr indicated that the video and image files submitted with the CyberTip were a

representative sample of the blogs contents for the Subject Tumblr Account. The CyberTip noted

that a representative of Tumblr had reviewed the files included in the report but that NCMEC staff

had not.

       30.     I have reviewed the 17 files provided by Tumblr and determined that they all depict

minor-aged females, in various stages of undress, estimated to be between the ages of

approximately one to sixteen years old. Based on my training and experience, I believe that 15 of

those 17 files constitute child pornography as defined by 18 U.S.C. § 2256. Based on my training

and experience, I believe the other two files contain child erotica. One of the fifteen child




                                                 10
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 11 of 14




pornographic files was posted by the user of the Subject Tumblr Account on November 17, 2018

at 02:11:30 EST and is described as the follows:

               a.      180197295477_0_npf_video.mp4 is a video that is approximately 1 minute

       and 50 seconds in duration and depicts a nude, prepubescent female estimated to be

       approximately 2-5 years old. The child is seen on a bed lying on her back while an adult

       male is spreading the child’s legs apart exposing her vagina. The adult male is observed

       performing oral sex on the child.10

       31.     In the CyberTip, Tumblr indicated that the blog had been terminated, so that it could

no longer be accessed. Tumblr also indicated it will retain content and other data related to the

Subject Tumblr Account for 90 days from the date of the CyberTip.

       32.     Based on all of the foregoing, I submit that there is probable cause to believe that

MILEIKIS is the user of the Subject Tumblr Account and the Subject Tumblr Account contains

evidence, fruits, and instrumentalities of the Subject Offenses.




10
    To avoid unnecessary in-person interaction given the health concerns posed by the current
COVID-19 pandemic, I am not providing a copy of this image to the Court. I am aware that the
“preferred practice” in the First Circuit is that a magistrate view image that agents believe
constitute child pornography by virtue of their depiction of the lascivious exhibition of a child’s
genitals. United States v. Brunette, 256 F.3d 14, 18-19 (1st Cir. 2001). Here, however, the
description offered “conveys to the magistrate more than [my] mere opinion that the image
constitutes child pornography.” United States v. Burdulis, 753 F. 3d 255, 261 (1st Cir. 2014)
(distinguishing Brunette). The child appears to be approximately 2-5 years old – clearly younger
than 18 – and the image depicts the child engaged in sexual activity rather than the lascivious
display of the child’s genitals. See United States v. Syphers, 426 F.3d 461, 467 (1st Cir. 2005)
(“The best practice is for an applicant seeking a warrant based on images of alleged child
pornography is for an applicant to append the images or provide a sufficiently specific
description of the images to enable the magistrate judge to determine independently whether they
probably depict real children.”) (emphasis added). The description of the file here is specific as
to the age of the alleged child and the nature of the sexually explicit conduct that it depicts, and
the Court thus need not view the file to find that it depicts child pornography.
                                                11
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 12 of 14




                                          LEGAL AUTHORITY

       33.     Pursuant to 18 U.S.C. §§ 2703(a), (c)(1)(A), the government may obtain both

electronic communications and subscriber information by obtaining a search warrant.

       34.     Any court with jurisdiction over the offense under investigation may issue a

search warrant under 18 U.S.C. § 2703(a), regardless of the location of the Internet company

whose information will be searched. See 18 U.S.C. § 2703(b)(1)(A). Furthermore, unlike other

search warrants, § 2703 warrants do not require an officer to be present for service or execution

of the search warrant. 18 U.S.C. § 2703(g). If the government obtains a search warrant, there is

no requirement that either the government or the provider give notice to the subscriber. 18

U.S.C. §§ 2703(b)(1)(A), 2703(c)(3).

       35.     If the government obtains a search warrant, there is no requirement that either the

government or the provider give notice to the subscriber. See 18 U.S.C. §§ 2703(b)(1)(A),

2703(c)(3).

       REQUEST TO SEAL AND PRECLUDE NOTICE TO THE SUBSCRIBER(S)

       36.     I request that this application, the warrant, the order, and any related papers be

sealed by the Court until such time as the Court pursuant to Local Rule 7.2 directs otherwise.

       37.     I further request that, pursuant to 18 U.S.C. §§ 2705(b) and 2703(b)(1)(A), the

Court order Tumblr not to notify any person (including the subscribers or customers to which the

materials relate) of the existence of this application, the warrant, the Order, or the execution of the

warrant, for a period of one year from the date of this Order, or until notified by the government

within thirty days of the conclusion of the investigation, whichever is earlier. Tumblr may disclose

this Order to an attorney for Tumblr for the purposes of receiving legal advice.




                                                  12
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 13 of 14




       38.     Non-disclosure is appropriate in this case because the Court’s order relates to an

ongoing further criminal investigation and this aspect of the investigation is neither public nor

known to the target of the investigation, and its disclosure may alert the target to the existence of

this aspect of the investigation. There is accordingly reason to believe that notification of the

existence of the Order will jeopardize this aspect of the investigation. See 18 U.S.C. § 2705(b).

                FOURTEEN-DAY RULE FOR EXECUTION OF THE WARRANT

       39.     Federal Rules of Criminal Procedure 41(e)(2)(A), (B) directs that a search warrant

for electronic evidence be executed within 14 days of the warrant’s issuance. If the Court issues

this warrant, federal law enforcement will execute it not by entering the premises of Tumblr, as

with a conventional warrant, but rather, by serving a copy of the warrant on Tumblr and awaiting

production of the requested data. This practice is approved in 18 U.S.C. § 2703(g),11 and it is

generally a prudent one because it minimizes the government’s intrusion onto internet companies’

physical premises and the resulting disruption of their business practices.

       40.     Based on my training and experience and that of other law enforcement agents

with whom I have consulted, I understand that e-mail and social media providers sometimes

produce data in response to a search warrant outside the 14-day (formerly 10-day) period set

forth in Rule 41 for execution of a warrant. I also understand that electronic communication

companies sometimes produce data that was created or received after this 14-day deadline (“late-

created data”). The United States does not ask for this extra data or participate in its production.

       41.     Should Tumblr produce late-created data in response to this warrant, I request


11
    Section 2703(g) provides that "[n]otwithstanding section 3105 of this title, the presence of an
officer shall not be required for service or execution of a search warrant issued in accordance with
this chapter requiring disclosure by a provider of electronic communications service or remote
computing service of the contents of communications or records or other information pertaining
to a subscriber to or customer of such service."

                                                 13
        Case 1:21-mj-07002-JCB Document 3-1 Filed 01/15/21 Page 14 of 14




permission to view all late-created data that was created by Tumblr, including subscriber, IP

address, logging, and other transactional data, without a further order of the Court. This

information could also be obtained by grand jury subpoena or an order under 18 U.S.C.

§ 2703(d), neither of which contains a 14-day time limit. However, law enforcement personnel

will seek to avoid reviewing any late-created data that was created by or received by the account-

holder(s), such as messages, absent a follow-up warrant.

       42.     For these reasons, I request that the Court approve the procedures detailed in the

Attachment B, which sets forth these limitations.

                                           CONCLUSION

       43.     Based on my training and experience, and the information described above, there

is probable cause to believe that on the Tumblr Account outlined herein, there exists evidence,

contraband, fruits, and instrumentalities of violations of 18 U.S.C. § 2252A, as described in

Attachments A and B.

                                             Respectfully submitted,

                                                   _____
                                                       _ __
                                                         _ _______
                                             __________________________
                                                  al A
                                             Special  gent Jason J.
                                                     Agent       J DeFreitas
                                             Homeland Security Investigations


Subscribed and sworn to me telephonically in accordance with Fed. R. Crim. P.4.1 on January
15, 2021.



_______________________________
HONORABLE JENNIFER C. BOAL
UNITED STATES MAGISTRATE JUDGE  GE




                                                14
